          Case 2:21-mj-00105-MPK Document 5 Filed 01/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                   )
UNITED STATES OF AMERICA                           )
                                                   )
                 Plaintiff,                        )    Case No. 21-mj-105
                                                   )
        vs.                                        )
                                                   )
                                                   )
JORDEN MINK                                        )
                 Defendant.                        )


                                             ORDER

       This order confirms the prosecutors’ obligations under Brady v. Maryland, 373 U.S. 83

(1963), Giglio v. United States, 405 U.S. 150 (1972), and subsequent cases, and notifies the

prosecutors that violation of such obligations may result in serious consequences including but not

limited to any or all of the following: sanctions, suppression or exclusion of testimony or other

evidence, dismissal, a finding of contempt, and/or ethics violations. The Court further advises that

such obligations exist as a matter of law, and are applicable according to law to this action,

which may include but is not limited to proceedings before the undersigned in this action. See

Due Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020) (amending Fed.

R. Crim. Pro. 5).


Dated: 1/19/21                                BY THE COURT:



                                              United States Magistrate Judge
